        Case 1:21-cv-00305-RDA-TCB Document 1 Filed 03/16/21 Page 1 of 10 PageID# 1


                                                                                                                  L        I
                                                REQUEST FOR COUNSEL                                            \R ■ 2 2021

                                                        PETITION FOR A                              ;i CLERK. U.S. DISTRICT COURT
                                                                                                          ALEXANDRtA.VIRRIMifl '
                                            WRIT OF ACTUAL INNOCENCE ■

                                          TO THE SUPREME COURT OF VIRGINIA
                                                                                                    i;a\-cv-505

       In re:                                                               No.
                            (FULL NAME OF PETITIONER)                           (TO BE SUPPLIED BY THE CLERK OF THE SUPREME COURT)

                                                                   Circuit Court                     j     ,                 \       •)
                                                                   Case No.(s)              ^TH                    Cov^k/t) CiW
                     (PRISONER NO,. IF APPLICABLE)
                                                                                                                        6cw
                                            V?1 fifty
                      PETITIONER'S ADDRESS) J
                                     -7Z-,




            Pursuant to subsection E of§ 19.2-327.3 of the Code of Virginia, I,

                                                           NAME OF PETITIONER



       hereby request that this Court appoint counsel to assist me in petitioning this Court for a writ of actual
       innocence. In support of this request,I state under oath that the following information is true:
                                                           ^ j.^as convicted in the
       1. On
                                     DATE


                                                                         Circuit Court of the following ofFense(s):
                                  NAME   OF COURT       COwJT

                Description of Offense                     Virginia Code           Class of Felony                  Plea

                                                                                                                  y-'

                                                                                                []ATTACHED ADDITIONAL SHEETIS)


            I am innocent of the crime(s)for which I was convicted.



                fl ve
                      1
            8 2021
                                                                   -1-
  I     FORMSC-10i(9/10)'
clerk,"us         T• ^
                  COURT
Case 1:21-cv-00305-RDA-TCB Document 1 Filed 03/16/21 Page 2 of 10 PageID# 2
Case 1:21-cv-00305-RDA-TCB Document 1 Filed 03/16/21 Page 3 of 10 PageID# 3
Case 1:21-cv-00305-RDA-TCB Document 1 Filed 03/16/21 Page 4 of 10 PageID# 4
Case 1:21-cv-00305-RDA-TCB Document 1 Filed 03/16/21 Page 5 of 10 PageID# 5
Case 1:21-cv-00305-RDA-TCB Document 1 Filed 03/16/21 Page 6 of 10 PageID# 6
Case 1:21-cv-00305-RDA-TCB Document 1 Filed 03/16/21 Page 7 of 10 PageID# 7
Case 1:21-cv-00305-RDA-TCB Document 1 Filed 03/16/21 Page 8 of 10 PageID# 8
Case 1:21-cv-00305-RDA-TCB Document 1 Filed 03/16/21 Page 9 of 10 PageID# 9
Case 1:21-cv-00305-RDA-TCB Document 1 Filed 03/16/21 Page 10 of 10 PageID# 10
